UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7563


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NOEL UMANZOR MARTEL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:13-cr-00103-CMH-4)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noel Umanzor Martel, Appellant Pro Se. Kimberly Riley Pedersen,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noel Umanzor Martel appeals the district court’s order

denying    his   motion    for    modification     of    sentence.     Once   a

sentence is imposed, the authority of a district court to modify

it is strictly circumscribed.           United States v. Addonizio, 442
U.S. 178, 189 (1979); United States v. Jackson, 802 F.2d 712,

716 (4th Cir. 1986).           The district court had no such authority

here, and we therefore affirm the denial of Martel’s motion for

modification.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2